TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00552-CV




Constellation Energy Commodities Group, Inc., Appellant

v.

Public Utility Commission of Texas, Appellee






DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS


 
O R D E R
                        We have reviewed the record supplied in the motions for emergency stay filed in this
direct appeal and applied the relevant standards of review.  See Tex. Util. Code Ann. § 15.004 (West
1998); see also Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002); El Paso Elec. Co. v.
Public Util. Comm’n, 727 S.W.2d 283, 285 (Tex. App.—Austin 1987, no writ).
                        The Motion for Emergency Stay filed by appellant Constellation Energy Commodities
Group, Inc. is granted.  The implementation of the disclosure provisions of 16 Texas Administrative
Code § 25.505(f)(3) are stayed pending further order of this Court.
                        The Public Utility Commission’s conditional Motion for Stay is denied.  We also
deny the alternative motion by appellant Constellation Energy Commodities Group, Inc. for
alteration of the appellate deadlines beyond the already accelerated schedule established by statute. 
See Tex. Util. Code Ann. § 39.001(f) (West Supp. 2006).
                        So ordered September 29, 2006.
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop